Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-18 are allowable. The prior art of record does not teach, from claim 1, a luminous advertisement assembly, comprising:
a profiled connecting element extending along a longitudinal direction, the profiled connecting element having, in cross-section, a first connecting region to which the front plate is fixed, and a second connecting region to which the side wall is fixed along a length of the profiled connecting element in the longitudinal direction.
Claims 2-18 collectively depend from claim 1. 
Prior art to Brinkman (US 2006/0075670 A1) is cited for disclosing a clip-on price channel 1 with grip 2 illustrated in Figs.1-5 extending along a length or longitudinal direction marked by arrows in Figs.1 and 3, and having in cross-section (Fig.5) a first connecting region as label holder 3 which has front and back panels (24, 25) that fixes a front sign or information sheet 23 and a second connecting region as shelf grip 2 gripping wood board 10 by means of at least an upper section 14 extending into groove 12 of the wood board 10.  However, there is no teaching or suggestion a recess disposed in the front sign or information sheet 23 to receive any latching hook disposed on any of the front and back panels (24, 25) so as to fix the front sign or information sheet 23 in the grip 2. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

January 14, 2022
AC